Citation Nr: 1010131	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-11 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression and anxiety.

2.  Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1999 to March 
2003, with periods of active duty training with the National 
Guard from June 2003 to December 2006.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The Veteran appeared and testified at a videoconference 
hearing in January 2010 before the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing is contained in the 
record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The record reflects that the Veteran was a member of the 
Rhode Island National Guard for a period from June 2003 to 
December 2006.  His last duty was with the 1207th 
Transportation Company (Rear), East Greenwich, RI, 02818-
1728.  An undated letter from VA to the Veteran was to the 
effect that for the fiscal year 2004, the Defense Manpower 
Data Center reported that the Veteran received pay to 53 
training days.  It is unclear whether this included any 
periods of Active Duty for Training (ADT).  On remand, the 
RO/AMC should obtain verification for the dates of the 
Veteran's ADT and Inactive Duty for Training (IDT).  

The Veteran has provided several inconsistent statements 
regarding the onset of his an acquired psychiatric disorder.  
In a December 2008 written statement, the Veteran noted that 
in 2003, his wife had a miscarriage, he was jobless, homeless 
and disabled (back condition).  In his January 2010 hearing 
testimony he stated his wife had a miscarriage, left him, and 
the mother of another child he fathered, had him "sign over 
his rights" to the child.  He appeared to be stating that 
these incidents occurred either just after his initial active 
service, or at the end of his active service, but he was 
unclear.  

The Veteran's initial active service period records are 
negative for complaints of, or treatment for an acquired 
psychiatric disorder.  On a January 2003 report of medical 
examination filled out by the Veteran he noted that he had 
trouble sleeping, but he attributed this to his back pain.  

The earliest VA treatment record addressing the Veteran's 
depression is from April 2005.  The record noted that it was 
a follow up appointment for his diagnosis of depression.  The 
record stated he was "more depressed than previous visit."  
The claims file does not contain the record of the prior 
visit.  Additionally, the April 2005 record indicates, under 
"active problems," that the Veteran was diagnosed with 
depression on November 2, 2004.  Although the claims file 
contains some records from 2003, it does not contain records 
from 2004.  On remand, these records should be obtained and 
associated with the claims file.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim.)

A March 2006 VA mental health record noted that the Veteran 
had a traumatic childhood, a "chaotic upbringing," and "a 
longstanding pattern of decompensation in the setting of 
rejection."  An August 2006 mental health record noted the 
Veteran had reported lifelong depression and anxiety.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
As noted above under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination or 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  In light of the cumulative 
record, the Board has determined that a medical opinion is 
needed to determine the etiology of the Veteran's an acquired 
psychiatric disorder and whether it was incurred in or was 
aggravated by any period of active service.

Regarding his claim for service connection for a cervical 
spine disorder, it appears additional private treatment 
records may exist that are not a part of the claims file.  
During his January 2010 videoconference hearing the Veteran 
stated that he was treated for his cervical spine by two 
private physicians at "Warwick Walk-In" (Dr. D and Dr. S).  
In January 2007 the Veteran reported to the Providence VAMC 
after a motor vehicle accident complaining of neck pain, and 
reporting that he had totalled his vehicle in the accident.  
During videoconference testimony the Veteran stated he did 
not believe he was treated after his motor vehicle accident, 
but indicated that if he had sought treatment it may have 
been in an attempt to obtain additional pain medication, as 
the Veteran was addicted to Vicodin following a low back 
injury.  Additionally, a March 2009 VA treatment record 
showed that the Veteran was diagnosed with a herniated disc 
in his neck by the Warwick medical walk-in.  On remand the 
Veteran should be requested to supply full names, addresses, 
and authorization to consent to release of his treatment 
records from these physicians. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify, 
through official channels, the Veteran's 
periods of ADT and IDT, including all 
dates of such service.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
those records, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his an 
acquired psychiatric disorder disorders 
and his cervical spine disorder.  Of 
particular interest are any outstanding 
private treatment records from the 
"Warwick medical walk-in," specifically 
from Dr. DeNair and Dr. Steinmetz, the 
November 2, 2004 VA treatment record 
where the Veteran appeared to be first 
diagnosed with depression, and any 
additional treatment records for an 
acquired psychiatric disorder including 
dates prior to and after April 2005 that 
are not currently contained in the 
record.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the Veteran's present 
an acquired psychiatric disorder existed 
prior to service or was incurred in or 
aggravated by active service, to include 
whether the disorder existed and was 
aggravated or worsened during a period of 
ADT.  All pertinent evidence of record 
should be addressed.

Prior to the examination, the claims file 
must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


